Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                   DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021 has been entered.
                                               Status of the Application
2.  Claims 1-8, 12-17, 20, 22 and 24 are pending under examination. New claim 25 is added. The Applicant’s arguments and the amendment were fully considered and found unpersuasive for the reasons that follow.
Response to Arguments:
3. With reference to the rejection of claims under 35 USC 103(a) as being as unpatentable over Lee et al.  and Hawkins, the Applicant’s arguments were found unpersuasive. With reference to the Applicant’s arguments drawn to difference between the number of nucleotides flanking the labeled nucleotide, the Applicant’s arguments were fully considered and found unpersuasive. As pointed out by the Applicant’s Hawkins teach difference between the number of nucleotides flanking the labeled nucleotide varying between 0 to 5 nucleotides and 2 fold increase in signal when the difference is 4 or below 5. With reference to the Applicant’s arguments drawn to fluorescent nucleotide does not participate in complementary pairing, the arguments 
                                              Claim Rejections - 35 USC § 112
4.   The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

       Claims 1-8, 12-17, 20, 22 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The meets and bounds of the claims are unclear and indefinite because the method steps in claim 1 only require, incubating a primer and reagents for amplification of a target nucleic acid which do not require a target nucleic acid in the reaction mixture and it is not clear what is being amplified and detected.
Nonstatutory Double Patenting
5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/guidance/eTD-info-I.jsp.
  Claims 1-8, 12-17, 20, 22 and 24-25 are rejected on the ground of nonstatutory double patenting claims 1-20 of US patent 9,150,912 (hereafter ‘912) in view of US 6,451,530. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably 
  Hawkins teach a method of amplifying and detecting a target nucleic acid wherein the method utilizes an oligonucleotide having a fluorescent labeled nucleotide as a probe or a primer, wherein Hawkins teaches that the oligonucleotide has nucleotide sequences flanking the labeled nucleotide and the position of the fluorescent nucleotide is placed anywhere along the length or internal position in the oligonucleotide and the difference between the flanking subsequences of the labeled nucleotide in the oligonucleotide range from zero to 5 nucleotides (see entire document, at least col. 2, line 42-56, col. 3, line 43-60, col. 12, line 20-55, col. 24-26, table 1-4, indicating formula I and II oligonucleotides having the fluorescent nucleotide between two subsequences of an oligonucleotide). Hawkins teaches that the use of labeled oligonucleotides increases the fluorescence many folds in amplification reactions and the labeled oligonucleotides comprise a nucleobase (nucleotide analog) improves the characteristic length 
      It would have been prima facie obvious to an ordinary person skilled in the art at the time the invention was made to modify the method taught by the claims in the patent ‘912 with the position of the labeled nucleotide as taught by Hawkins et al. to improve the sensitivity of the method. The person skilled in the art would have motivated to combine the method of the claims in the patent ‘912 with the positioning of the labeled nucleotide in the primer as taught by Hawkins et al. and have a reasonable expectation of success that the combination would improve the sensitivity of the method because Hawkins et al. explicitly taught use of oligonucleotides as primers or probes in PCR and positioning the label within the oligonucleotide that increases the fluorescence signal in PCR and facilitates quantitative detection of nucleic acids (see at least col. 3, line 43-60, col. 4, line 1-21) and such a modification is considered obvious over the cited prior art. Thus the claims in the patent ‘912 encompass the instant claims and are coextensive in scope. Therefore the instant claims are obvious over the claims in the patent ‘912. 
Claim Rejections - 35 USC § 103
6.   The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



as being unpatentable over Lee et al. (US 2006/0105348) in view of Hawkins (US
6,451,530).
    Lee et al. teach a method of claims 1, 3-4, 6, 20, 24-25, for amplifying and detecting
nucleic acids comprising: i) providing one or more nucleic acid primers having a single
nucleotide to which a label is attached directly or via a linker (carbon); ii) providing
enzymes and reagents for amplification of a target nucleic acid using said one or more
primers, iii) incubating said one or more primers and said enzymes and reagents under
conditions suitable for amplification of the target nucleic acid primer provided that the
reaction conditions are nuclease free and (iv) detecting amplified nucleic acids from
step iii) via the label attached to the single nucleotide wherein said one or more nucleic
acid primers comprise the sequence formula 5’- Na X Nb -3’ wherein X is a labelled
nucleotide, n may be any nucleotide and a, b, represent number of nucleotides and are
each independently 3 to 25 nucleotides and PCR reaction comprising enzymes,
reagents, amplification of a target under conditions that are nuclease free (see entire
document, at least para 0338, 343, 0439-0457, 0461-0462, at least table2, primers oligo
A, oligo J, oligo L, SEQ ID NO: 1, 19-22; indicating use of internally labeled one or more
primers wherein the PCR reaction conditions are nuclease free);
With reference to the claim 2, Lee et al. teach that the method further comprises
separation of amplified nucleic acids by size (see entire document, at least para 0446;
indicating separation by gel electrophoresis).
    With reference to claim 7-8, 22, Lee et al. teach that the fluorescent label is FAM,
HEX, Cy3, TAMRA, and the amplification comprises PCR (see entire document at least

    With reference to claim 12, Lee et al. teach that the amplified target nucleic acid are
of at least 200 relative fluorescence units (see entire document, at least para 0565).
Although Lee et al. teach use of internally labeled primer having the formula as
claimed in claim 1 and positioning of the label within 10 nucleotides from the 3’-end
(see at least para 0343), however Lee et al. did not specifically teach the difference in
the subscripts a and b varying from zero to 5.
    With reference to claims 1, 5, 13-17, 25, Hawkins teaches a method of amplifying
and detecting a target nucleic acid wherein the method utilizes an oligonucleotide
having a fluorescent labeled nucleotide as a probe or a primer, wherein Hawkins
teaches that the oligonucleotide has nucleotide sequences flanking the labeled
nucleotide and the position of the fluorescent nucleotide is placed anywhere along the
length or internal position in the oligonucleotide and the difference between the flanking
subsequences of the labeled nucleotide in the oligonucleotide range from zero to 5
nucleotides (see entire document, at least col. 2, line 42-56, col. 3, line 43-60, col. 12,
line 20-55, col. 24-26, table 1-4, indicating formula I and II oligonucleotides having the
fluorescent nucleotide between two subsequences of an oligonucleotide). Hawkins
teaches that the use of labeled oligonucleotides increases the fluorescence many folds in amplification reactions and the labeled oligonucleotides comprise a nucleobase
(nucleotide analog) improves the characteristic length determination of the nucleic acids
hybridized to it (see at least col. 26, line 25-60, col. 4, line 1-21).
     It would have been a prima facie obvious to one of the ordinary person skilled in
the art at the time the invention was made to modify the method as taught by Lee et al.

method for detecting and quantitating the target nucleic acids. The ordinary person
skilled in the art would have motivated to combine the references and have a
reasonable expectation of success that the combination would improve the sensitivity
and specificity of the method because Hawkins explicitly taught use of oligonucleotides
as primers or probes in PCR and positioning the label within the oligonucleotide that
increases the fluorescence signal in PCR and facilitates quantitative detection of nucleic
acids (see at least col. 3, line 43-60, col. 4, line 1-21) and such a modification is
considered obvious over the cited prior art.
                                                        Conclusion
           No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637